, CGAS9 4:4.276509453-hAK DDocuraensss Fite OU43G90 Paged Poti
Z = U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

July 10, 2020

By ECF

The Honorable Lewis A. Kaplan

United States District Jud

Southern District of New York M E M O E N D Oo RS E D
Daniel Patrick Moynihan Courthouse

500 Pear! Street
New York, NY 10007

Re: — United States v. Daniel Melamed, 81 19 CR 443 (LAK)
Dear Judge Kaplan,

The Government submits this letter to request respectfully, with the defendant’s consent,
that the Court exclude time under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)\(7) from
today, July 10, 2020, through a control date of convenience to the Court during the week of
September 14, 2020. Previously, the Court so excluded time through a control date of July 8,
2020. In light of the prior adjournment of the trial of the defendant sine die amidst the continued
circumstances relating to the declaration of a national emergency concerning the coronavirus
pandemic and the ongoing uncertainty with respect to the full reopening of the Southern District
of New York, the parties request respectfully a control date with an exclusion of time through it
on the basis that the ends of justice served by such an exclusion outweigh the best interest of the
public and the defendant in a speedy trial insofar as the parties will continue to provide and review
discovery, prepare for trial once one becomes possible again, and further discuss a possible pre-
trial disposition.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

 

Thomas John Wright

Kyle A. Wirshba

Assistant United States Attorneys
(212) 637-2295 / 2493

ce: Kevin Keating (Counsel to Defendant Daniel Melamed) (by ECF)

A control conference is scheduled for 9/15/2020 at 10:30 am. Time excluded t and including

that date. The interests of justice served thereby outweigh the Th of Publicar dthe
tA f

  

defendant in a speedy trial for the reasons stated above.
ee

7/10 hod st Vopr

 
